Citation Nr: 1615005	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disabilities of the feet, to include bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities, to include as secondary to service-connected fracture of left fourth and fifth toes and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to June 1990. 

The tinnitus, feet, and bilateral hearing loss claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in January 2010.  In March 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board observes that in a January 2015 rating decision, the RO granted service connection for left Achilles' tendonitis status post rupture repair, effective from May 5, 2014.  The Veteran filed a NOD in February 2015, appealing the effective date assigned.  Notably, however, the information of record also reflects that the RO duly acknowledged the Veteran's NOD in an April 2015 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. §§ 3.2600, 19.26(a) (2015).  Accordingly, any action by the Board pursuant to the Court's ruling in  Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.

In June 2011 and August 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for disabilities of the feet, to include bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities, to include as secondary to service-connected fracture of left fourth and fifth toes and plantar fasciitis, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.

2.  The Veteran's tinnitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in October 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claims in the November 2008 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2011 and September 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions.  The September 2014 VA examination was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions (particularly the September 2014 VA medical opinion) are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board is also satisfied as to substantial compliance with its June 2011 and August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Pertinent to the bilateral hearing loss and tinnitus claims, these remands included scheduling the Veteran for VA examinations and medical opinions, which were provided in July 2011 and September 2014.  The remands also directed the AOJ to obtain the Veteran's recent VA treatment records, which were secured and associated with his claims file.  Finally, the remands included readjudicating the claims, which was accomplished in the November 2012 and December 2014 Supplemental SOCs (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus and sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Bilateral Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Just prior to filing his service connection claim in September 2008, private treatment records dated in August 2008 document a negative finding for bilateral hearing loss.

At the July 2011 VA audiological examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
10
10
RIGHT
5
0
5
5
10

Using the Maryland CNC Word List test, his speech recognition scores were 100 percent bilaterally.

At the September 2014 VA audiological examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
15
RIGHT
10
10
10
5
5

Using the Maryland CNC Word List test, his speech recognition scores were 100 percent bilaterally.

VA treatment records do not provide any evidence of a current bilateral hearing loss diagnosis.

The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears for this claim.  

Without this required proof of a current disorder, the claim for service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the Veteran has never had a current diagnosis, either when filing his claim or at any time since.  So without the required proof that he has a current diagnosis, the Board need not determine whether there is a correlation between the disorder and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has sufficient hearing loss in his ears to be considered a disability by VA standards) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such diagnosis.  The medical evidence establishes that the Veteran does not have a clinical diagnosis of bilateral hearing loss.  The VA examiners and physicians considered the lay assertions of record, but ultimately found that the Veteran did not have a current diagnosis.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.

C.  Tinnitus Claim

The Veteran seeks service connection for tinnitus.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in July 2011 and September 2014, the Veteran reported current symptoms of tinnitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

The Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Bridge Crewman, and that he was awarded the Sharpshooter Badge Hand Grenade and Marksman Badge Rifle.  The Veteran served in the U.S. Army during peacetime.  He asserts that during his active military service, he was exposed to explosions, mortar simulators, and grenade simulator explosions.  See November 2013 statement.  The Veteran's STRs are silent for documentation of the disorder or an ear injury.  The records reveal no complaints or treatment related to the Veteran's tinnitus.  At his February 1989 military separation examination, his ears were normal, his audiogram was normal, and tinnitus was not documented.  

The first post-service relevant complaint of tinnitus was in an August 2008 private  treatment record, which documented that the Veteran had tinnitus.  At this visit, the Veteran did not report tinnitus since his active military service.  Again, the Veteran's active duty ended in 1990.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the Veteran was provided a VA audiological examination in July 2011.  At the examination, the Veteran reported military noise exposure as described above and also described post-service occupational noise exposure as a mechanic.  The Veteran stated that his tinnitus began in service.  The examiner diagnosed the Veteran with intermittent tinnitus.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's tinnitus was less likely as not a result of noise exposure during military service.  The examiner did not provide any rationale.

Accordingly, the Veteran was afforded another VA audiological examination in September 2014.  At the examination, the Veteran reported tinnitus that first occurred in the late 1980s during his active duty military service.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  

The September 2014 VA examiner reasoned that the Veteran served in the Army from 1986-1990.  His MOS was bridge crewman/combat engineer, which has a high probability of hazardous noise exposure.  He reported military noise exposure from small arms fire, explosive ordinance detonation (C4, TNT), grenades, land mines, heavy vehicle engines, and boat engines.  The Veteran currently worked as a truck fleet technician and reported occupational noise exposure from truck engines and powered pneumatic tools.  He described regular use of hearing protection occupationally.  He denied recreational noise exposure.  The Veteran denied a history of otologic surgery, ear disease. or family history of hearing loss.  The examiner stated a review of the claims folder suggested audiometric thresholds were within normal limits on the enlistment and separation audiograms.  There were no significant changes in hearing thresholds between enlistment and separation.  No other information regarding the Veteran's hearing was noted.  Complaints of tinnitus were not located in the service medical records.  The Veteran's hearing thresholds were within normal limits throughout service and there were no significant changes in hearing thresholds between enlistment and separation.  His current hearing thresholds were within normal limits bilaterally.  The examiner stated that while there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries.  The Veteran contends that the tinnitus first occurred during military service.  However, without evidence of an objectively verifiable noise injury (hearing loss, significant hearing threshold shift), the examiner determined that the association between the claimed tinnitus and noise exposure was speculative.  Furthermore, because there was no objective evidence of noise injury, there was also no basis on which to conclude that the claimed tinnitus was associated with such injuries.  Thus, the VA examiner opined that the Veteran's current tinnitus was less likely as not a result of noise exposure during military service.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  The examiners provided an opinion that is supported by and consistent with the evidence of record.  The examinations provided an alternative theory to address the etiology of the current tinnitus - namely, the Veteran's current occupational noise exposure.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for tinnitus is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  The Veteran claims that he has tinnitus that is a result of his noise exposure during this military service.  Although he claims that the onset of his tinnitus was during service, he has not reported that he has continuous tinnitus since that time.  In fact, the July 2011 VA examiner diagnosed the Veteran with intermittent tinnitus.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from August 2008, almost twenty years after the Veteran's military separation in 1990.  Furthermore, the record contains evidence of post-service occupational noise exposure.  The STRs do not show that the Veteran developed chronic tinnitus during his active military service.  The STRs do not document any complaints of or treatment for tinnitus, or document an ear injury.  When the Veteran was first treated post-service in 2008, he did not indicate that his tinnitus had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system, such as tinnitus.  As stated above, the earliest post-service medical treatment records are dated from August 2008, and the Veteran was separated from the active duty in 1990.  No diagnosis of tinnitus was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was exposed to excessive noise during his active military service, which he believes resulted in his current tinnitus, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the tinnitus to be credible, since his STRs make no reference to tinnitus or an ear injury, and since the Veteran first reported symptoms of tinnitus in 2008, almost twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show tinnitus during his active military service, which fails to show continuous tinnitus symptoms since his active military service, and which contains only negative nexus medical opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements regarding the etiology of his tinnitus are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for tinnitus.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for tinnitus is not warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.


REMAND

Feet Claim

This claim was previously remanded by the Board in August 2014 for, in pertinent part, an in-service accident report to be obtained and for a VA medical opinion to be provided.  The Board finds that there has not been substantial compliance with its prior remand directives, and another remand is necessary.

Regarding the accident report, the AOJ obtained the Veteran's personnel records as requested by the Board.  However, the personnel records do not contain the October 31, 1986, accident report that refers to the incident where the Veteran's foot was rolled over by a vehicle during service, as requested by the Board.  The AOJ did not make further attempts to obtain the accident report from the National Personnel Records Center (NPRC), the Joint Services Records and Research Center (JSRRC), or other appropriate entity.  Additionally, the AOJ did not inform the Veteran of the unavailability of these records in a written notice letter and did not issue a Formal Finding regarding the unavailability of these records.  These actions are necessary before the Veteran's claim can be decided on the merits.  38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Upon remand, a VA medical opinion was also obtained in September 2014.  Following a review of the claims file, to include the prior VA examinations, the VA examiner determined that the Veteran's current feet diagnoses of bilateral pes varus foot type with evidence of mild pes cavus and calcaneal varus were congenital defects.  However, the VA examiner did not then address whether it was at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the feet, as requested by the Board.  The examiner did provide an answer to this question, but it addressed aggravation and no rationale was provided for the opinion.  See Stegall, 11 Vet. App. at 271 (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that another VA medical opinion is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, JSRRC, or other appropriate entity for a copy of the October 31, 1986, accident report that refers to the incident where the Veteran's foot was rolled over by a vehicle during service. 

If no records are located, issue a Formal Finding regarding the unavailability of this specific STR.  Inform the Veteran of the unavailability of this STR in a written letter.  Specifically, the AOJ must provide written notice to the Veteran with the following information:  (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and, (iv) A notice that the Veteran is ultimately responsible for providing the evidence.

2.  The AOJ should ask the VA examiner who conducted the September 2014 VA addendum opinion; or, if that VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed bilateral pes varus foot type with evidence of mild pes cavus and calcaneal varus.  If the September 2014 VA examiner is unavailable, then another appropriate examiner should be asked to render the opinion.  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is asked to address whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service on the Veteran's current congenital defects of the feet (bilateral pes varus foot type with evidence of mild pes cavus and calcaneal varus) that resulted in an additional disability of the feet. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, which may reasonably explain the medical guidance in the study of this case. 

3.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for disabilities of the feet, to include bilateral pes cavus, pes supinates, calcaneal varus, heel spur and metatarsus varus deformities, to include as secondary to service-connected fracture of left fourth and fifth toes and plantar fasciitis.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


